Citation Nr: 1032582	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  10-01 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment 
from the Filipino Veterans Equity Compensation (FVEC) fund.  


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 RO decision that determined that 
the appellant had no legal entitlement to a one-time payment from 
the FVEC fund.  In April 2010, the appellant testified at a 
Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment 
from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 
& West Supp. 2009); American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 
3.203 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), is applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  Accordingly, there is no further need to discuss the 
VCAA duties.  The Board finds no prejudice toward the appellant 
in proceeding with the adjudication of his claim.  

Analysis

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.  

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.  

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, if the United States service department refuses to verify 
the claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

The appellant claims he is entitled to a one-time payment from 
the FVEC fund.  He essentially alleges that he had recognized 
guerilla service from October 18, 1943, to May 19, 1945.  He 
reports that he was processed on January 16, 1946.  

A January 2002 certification from the Armed Forces of the 
Philippines, General Headquarters, Office of the Adjutant 
General, indicated that the appellant joined C Company 2, 
Battalion 1, Bataan Regiment (F-23) on October 18, 1943, and that 
he was processed on January 16, 1946.  There was a notation that 
his military status was as a guerilla.  

In February 2009, the appellant filed his claim for legal 
entitlement to a one-time payment from the FVEC fund.  He 
reported that he had recognized guerilla service from October 18, 
1943, to May 19, 1945.  He stated that he served with C Company 
2, Battalion 1, Bataan Regiment (F-23).  

A May 2009 response from the NPRC indicated that the appellant 
had no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  

In his December 2009 VA Form 9, in a statement received in April 
2010, and at the April 2010 Board hearing, the appellant 
essentially indicated that he had recognized guerilla service 
from 1943 to 1945, and that he served with C Company 2, Battalion 
1, Bataan Regiment (F-23).  

The Board observes that the appellant does not legally qualify 
for a one-time payment form the FVEC fund.  As discussed above, 
the NPRC has specifically certified that appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  

In light of the above, the January 2002 certification from the 
Armed Forces of the Philippines (noted above) submitted by the 
appellant fails to satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service, as the certification is not an 
official document of the appropriate United States service 
department, and is without the official seal.  The document, 
therefore, is not acceptable as verification of the appellant's 
service for the purpose of receiving VA benefits.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), 
the U.S. Court of Appeals for the Federal Circuit held that 
pursuant to both 38 C.F.R. § 3.203(c) and the VA Secretary's 
statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), 
new evidence submitted by a claimant in support of a request for 
verification of service from the service department must be 
submitted to the service department for review.  The Boards 
notes, however, that in this case, any new evidence submitted by 
the appellant is duplicative of his contentions of service (i.e., 
recognized guerilla service) previously considered by the service 
department (NPRC).  

In this case, the service department has determined that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  Where the service 
department records fail to show threshold eligibility, the claim 
lacks legal merit or legal entitlement, and must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Because the appellant's service does not meet the criteria 
described, the appellant does not meet the basic eligibility 
requirements for a one-time payment from the FVEC fund, and the 
claim must be denied based upon a lack of entitlement under the 
law.  


ORDER

The appellant is not eligible for a one-time payment from the 
Filipino Veterans Equity Compensation Fund.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


